Title: James Madison to Robert M. Patterson, 18 October 1830
From: Madison, James
To: Patterson, Robert M.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Ocr. 18. 1830
                            
                        
                          
                        I have recd. your letter of the 15th. It would certainly be very agreeable for the reasons you suggest to
                            grant the indulgences wished by Mr Garland. But if the objection as a precedent be got over, there is a more serious
                            difficulty in the defect of a dispensing power. The Rector as such has no power whatever in the recess of the Board of
                            Visitors. All the delegated Power, is in the Executive Committee, in which he is but one of 3 Members. Whatever the other
                            2 General Cocke & Mr. Randolph, may think justified by the peculiarity of the case, will be cheerfully acceded to
                            by me. Perhaps Mr. Garland by taking lodgings out of the University, and availing [himself of the acco]modatin[g] dispositions
                            of the Professors, may substantially attain his object
                        
                            
                                
                            
                        
                    